Citation Nr: 0030298	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-19 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1959 to June 1962.

In April 1997, the veteran filed an initial claim of 
entitlement to service connection for a back disability.  
This appeal arose from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

Additional issue

In April 1997, the veteran also filed a claim of entitlement 
to service connection for a stomach disability.  By rating 
action dated in May 1997, the RO, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
a stomach disability.  In April 1998, the veteran's 
representative filed a Notice of Disagreement as to the issue 
of entitlement to service connection for a stomach 
disability.  In November 1998, the RO issued to the veteran a 
Statement of the Case which included the issue of entitlement 
to service connection for a stomach disability.  In December 
1998, the veteran perfected a substantive appeal as to the 
issue of entitlement to service connection for a back 
disability, but not as to the issue of entitlement to service 
connection for a stomach disability.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).

In June 2000, the RO issued to the veteran a Supplemental 
Statement of the Case 
which set forth that the issue of entitlement to service 
connection for a stomach disability was among the issues on 
appeal.  By letter dated in July 2000, the veteran notified 
the RO that he was "not filing for a stomach condition".

It is clear that the veteran did not file a substantive 
appeal as to the issue of entitlement to service connection 
for a stomach condition and further that he had no intention 
of doing so.  The RO's inclusion of that issue in the June 
2000 Supplemental Statement of the Case was in error.  Since 
that issue is not on appeal, it will be discussed no further 
herein.  

REMAND

The veteran contends, in essence, that he has a current back 
disability with which was first manifested as a result of his 
active service.  Specifically, he asserts that he experienced 
low back pain during service and that he continues to have 
symptoms associated thereto.

The veteran's service medical records reveal that he was 
treated for lower thoracic and lumbar pain in January 1962 
after heavy lifting.  In his report of medical history dated 
in May 1962, the veteran indicated that he had trouble for 
four months with a back injury.  The associated report of 
medical examination report shows that upon clinical 
evaluation, his spine and musculoskeletal systems were 
normal.

Subsequent to service, private medical records dated from 
April 1986 to the present show that the veteran has 
osteoarthritis of the lumbar spine.  X-rays taken in 
September 1992 show that the veteran has sclerosis of L5-S1 
and L4-L5.

Having reviewed the evidence of record in light of the 
veteran's contentions, and for the reasons explained below, 
the Board is of the opinion that the record is not developed 
for appellate review and must be remanded to the RO for 
further development.

The evidence of record reveals that the veteran has not had a 
recent VA examination which would assist in determining the 
nature, severity and etiology of his back disability.  See 
Littke v. Brown, 1 Vet. App. 90 (1990). 

Accordingly, the Board concludes that additional evidentiary 
development is needed prior to further disposition of the 
veteran's claim for entitlement to service connection for a 
back disability.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all medical 
records pertaining to current treatment 
for any disabilities involving his back.  
The RO should then obtain all records 
that are not on file and associate them 
with the veteran's VA claims folder.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
etiology, nature and severity of his back 
disability.  If a current back disorder 
is diagnosed, the examiner, based upon a 
review of the file, should determine 
whether it is at least as likely as not 
that the back disability was first 
manifested during the veteran's service.  
The examiner should further opine as to 
whether it is at least as likely as not 
that the veteran's diagnosed back 
disorder is related to his period of 
active service or any incident thereof.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a back disability.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and given an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office, including, if he so desires, 
to present testimony at a personal hearing at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


